DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response is acknowledged and appreciated.  New claims 16-20 are consistent with the indicated allowable subject matter form previous Office Action dated 8/31/2021.  The other amended claims (1-15) are allowable as follows.

Information Disclosure Statement
The IDS document submitted 12/16/2021 is acknowledged and has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the closest prior art fails to teach or make obvious, including all the 

Summary/Conclusion
Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.


/BENJAMIN P LEE/Primary Examiner, Art Unit 3641